: eae tm .
Case 1:19-cv-03575-TWP-TAB Document 1-3, Filed 08/23/19 Page 1 ph LPaqgayy: 9

JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither

provided

CIVIL COVER SHEET

C lace nor sup}
local rules of court. This form, approved by the Judicial Conference of the

lement the filing and service of pleadings o:
U September 1974" is reared.

INDIANAPOLIS. INDIANA

Inited States in

purpose of initiating the civil docket sheet. (Si INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

L (a) PLAINTIFFS

1 :19-cv-

30¢

& TWP -TAB

(b) County of Residence of First Listed Plaintiff Hamilton
(EXCEPT IN U.S, PLAINTIFF CASES)

(¢) Attorneys (irm Name, Address, and Telephone Number)

Dana Goot, Pro Se
1001 Fawn View Drive
Carmel, IN 46032

(317) 566-8991

DEFENDANTS

TRACT

Attomeys (If Known)

 

AUG 73 2039

County of Residence of First Listed Defendant

PeodetheNch SbCodTe ee

(IN US. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF

Reynold T. Berry, Rubin & Levin, P.C., 135 N. Pennsylvania Street,
Suite 1400, Indianapolis, IN 46204 (317) 634-0300

 

 

 

 

 

 

 

 
 

Il. BASIS OF JURISDICTION (race an "x" in One Bax Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “Y" in One Box for Plaimiff
(For Diversity Cases Only) and One Box for Defendant)
31) US. Government 23> Federal Question PTF DEF PTF DEF
Plaintiff CUS. Government Not a Party) Citizen of This State &%K1 = 1 Incorporated or Principal Place oO4 o4
of Business in This State
O2 US. Government 04 Diversity Citizen of Another State M2 © 2 Incorporated and Principal Place aos &s
Defendant (Indicate Citizenship of Parties in lem HI) of Business In Another State
Citizen or Subject of a O03 © 3 Foreign Nation GO6 06
Foreign Ci ‘ountry
IV. NATURE OF SUIT (etace an “x” in One Box Onl ,) Click here for: Nature of Suit Code Descriptions,
cone so — DRFPITUREPENALTY ["RANKRUPTCY
0 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure © 422 Appeal 28 USC 158 O 375 False Claims Act
& 120 Marine G 310 Airplane OF 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal G 376 Qui Tam (31 USC
@ 130 Miller Act C315 Airplane Product Product Liability O 690 Other 28 USC 157 372%a))
& 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
11 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical © 410 Antitrust
& Enforcement of Judgment! Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
01 151 Medicare Act © 330 Federal Employers’ Product Liability © 830 Patent O 450 Commerce
DD IS2 Recovery of Defaulted Liability CO 368 Asbestos Personal © 835 Patent - Abbreviated © 460 Deponation
Student Loans G 340 Marine Injury Product New Drug Application (1 470 Racketeer Influenced and
(Excludes Veterans} © 345 Marine Product Liability O 840 Trademark Corrupt Organizations
C1) 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR I (K 480 Consumer Credit
of Veteran’s Benefits © 350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Stendards © 861 HIA (1395M O 490 Cable/Sat TV
G 160 Stockholders’ Suits © 355 Motor Vehicle © 371 Truth in Lending Act O 82 Black Lung (923) O 850 Securities/Commoditics!
0 190 Other Contract Product Liability © 380 Other Personal 0 720 Labor/Management D 863 DIWC/DIWW (405(g)) Exchange
0 195 Contract Product Liability | (0) 360 Other Personal Property Damage Relations O 864 SSID Title XVI © 890 Other Statutory Actions
1 196 Franchise Injury 0 385 Property Damage ~ {0 740 Railway Labor Act O 865 RSI (405(g)) © 891 Agricuttural Acts
0 362 Personal Injury - Product Liabitity C75) Family and Medical ©} 893 Environmental Matters
Medical Malpractice Leave Act © 895 Freedom of Information
U PROPERTY CIVIL RIGHTS _PRISONER PETITIONS [0 790 Other Labor Litigation LTAX Suits | Act
7 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus; G 79 Employce Retirement O 870 Taxes (U.S. Plaintiff G 896 Arbitration
G 220 Foreclosure D 44t Voting 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
0 230 Rent Lease & Ejectment © 442 Employment 0 510 Motions to Vacate O 871 IRS—Third Party Aci/Review or Appeal of
6 240 Tons to Land © 443 Housing/ Sentence 26 USC 7609 Agency Decision
G 345 Tort Product Liability Accommodations O 530 General © 950 Constitutionality of
D 290 All Other Real Propeny C) 445 Amer. w/Disabilities -1 535 Death Penalty IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
O 446 Amer. w/Disabilitics -| 540 Mandamus & Other [0 465 Other Immigration
Other 550 Civil Rights Actions
0 448 Education 0 555 Prison Condition

 

0 560 Civil Detainee -
Conditions of ~
Confinement

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

 

 

1 Original SK2 Removed from 1 3° Remanded from 0 4 Reinstatedor © 5 Transferred from © 6 Mulhtidistrict & 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes uniexs diversity):
VI. CAUSE OF ACTION 2 USC 1692 _
. Brief description of cause:

VH. REQUESTED IN

 

Fair Debt Collection Practices Act

O CHECK IF THIS IS A CLASS ACTION

DEMANDS

CHECK YES only if demanded in complaint:

 

 

 

 

a

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: O Yes No
VHI. RELATED CASE(S) ;
IF ANY (Cee imiructions): JUDGE—eyN DOCKET NUMBER
DATE eae ATT RECORD
08/21/2019 ‘ ix
FOR OFFICE USE ONLY | :
RECEIPT @ AMOUNT Yd. P JUDGE MAG. JUDGE
